 1                                                                             Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9 RANDY CRUMRINE, individually,                        )
                                                        )   Case No. 2:18-cv-01155-TSZ
10                         Plaintiff,                   )
                                                        )   STIPULATION AND ORDER TO DISMISS
11                 vs.                                  )   PLAINTIFF’S FEDERAL CLAIMS WITH
                                                        )   PREJUDICE, AND TO REMAND BACK
12 SNOHOMISH COUNTY, a political                        )   TO STATE COURT
   subdivision of the State of Washington; and          )
13 SNOHOMISH COUNTY CORRECTIONS                         )
   BUREAU, a political subdivision of and/or            )
14 agency of Snohomish County;                          )
                                                        )
15                         Defendants.                  )
                                                        )
16
                                               STIPULATION
17
            The parties hereto stipulate to the voluntary dismissal of Plaintiff’s federal claims -
18
     Americans with Disabilities Act (as amended) (42 U.S.C. § 12101 et seq.) and Family and Medical
19
     Leave law (29 U.S.C. § 2601 et seq.) - and agree that such dismissal should be with prejudice and
20
     with each party bearing its own associated attorneys’ fees, costs, and expenses. Contingent upon
21
     the Court’s approval of the above-stipulated partial dismissal, the parties further stipulate and agree
22
     to have the case remanded back to King County Superior Court for further proceedings.
23


      STIPULATION AND ORDER TO DISMISS PLAINTIFF’S FEDERAL                          PREMIER LAW GROUP PLLC
      CLAIMS WITH PREJUDICE AND TO REMAND BACK TO STATE                                  1408 140th Place NE
      COURT                                                                              Bellevue, WA 98007
                                                                                 (206) 285-1743 / Fax: (206) 599-6316
      (No. 2:18-cv-01155-TSZ) - 1
 1         DATED THIS 26th day of September 2018.

 2
     PREMIER LAW GROUP, PLLC                MARK K. ROE
 3                                          Snohomish County Prosecuting Attorney

 4
     /s/ Patrick J. Kang                    /s/ Douglas J. Morrill
 5   Patrick J. Kang, WSBA #30726           Douglas J. Morrill, WSBA #30476
     Nicole K. Young, WSBA #52711           Douglas J. Morrill
 6   1408 140th PL NE                       Deputy Prosecuting Attorney
     Bellevue, WA 98007                     Snohomish County Prosecuting Attorney -
 7   Telephone: (206) 285-1743              Civil Division
     Fax: (206) 599-6316                    3000 Rockefeller Ave., M/S 504
 8   Email: patrick@premierlawgroup.com     Everett, WA 98201
             nicole@premierlawgroup.com     Telephone: (425) 388-6330
 9                                          Fax: (425) 388-6333
     Attorney for Plaintiff                 Email: douglas.morrill@co.snohomish.wa.us
10
                                            Attorney for Defendants
11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER TO DISMISS PLAINTIFF’S FEDERAL                PREMIER LAW GROUP PLLC
     CLAIMS WITH PREJUDICE AND TO REMAND BACK TO STATE                        1408 140th Place NE
     COURT                                                                    Bellevue, WA 98007
                                                                      (206) 285-1743 / Fax: (206) 599-6316
     (No. 2:18-cv-01155-TSZ) - 2
 1                                            ORDER

 2        Based on the foregoing stipulation, it is hereby ORDERED that:

 3        1. Plaintiff’s federal claims under the Americans with Disabilities Act (as amended) (42

 4           U.S.C. § 12101 et seq.) and the Family and Medical Leave Act (29 U.S.C. §2601

 5           et seq.) are hereby DISMISSED with prejudice, with each side to bear its own

 6           associated attorneys’ fees, costs, and expenses;

 7        2. The case is REMANDED back to King County Superior Court for further proceedings,

 8           effective immediately.

 9

10        DATED THIS 15th day of October, 2018.



                                                       A
11

12
                                                       Thomas S. Zilly
13                                                     United States District Judge
14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER TO DISMISS PLAINTIFF’S FEDERAL                     PREMIER LAW GROUP PLLC
     CLAIMS WITH PREJUDICE AND TO REMAND BACK TO STATE                             1408 140th Place NE
     COURT                                                                         Bellevue, WA 98007
                                                                           (206) 285-1743 / Fax: (206) 599-6316
     (No. 2:18-cv-01155-TSZ) - 3
